Exhibit 10.12
 
 










RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:


Bank of America, N.A. Doc Retention Center CT2-515-BB-03
70 Batterson Park Road
Farmington, CT 06032



--------------------------------------------------------------------------------


Space above this line for Recorder's Use




DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING


This Deed of Trust is made as of October 29, 2014, by LIFELOC TECHNOLOGIES,
INC., as trustor ("Trustor"), with an address at 12441 West 49th Ave Unit 4,
Wheat Ridge, CO 80033, to the Public Trustee of Jefferson County, Colorado, as
trustee ("Trustee"), for the benefit of Bank of America, N.A., a national
banking association, as beneficiary ("Beneficiary") with an address at Doc
Retention Center, CT2-515-BB-03, 70 Batterson Park Road, Farmington, CT 06032.


1.    GRANT IN TRUST.


1.1    The Property. For the purpose of securing payment and performance of the
Secured Obligations defined in Section 2 below, Trustor hereby irrevocably and
unconditionally grants, bargains, sells, conveys, transfers and assigns to
Trustee, in trust for the benefit of Beneficiary, with power of sale and right
of entry and possession, all estate, right, title and interest which Trustor now
has or may later acquire in the following property (all or any part of such
property, or any interest in all or any part of it, together with the Personalty
(as hereinafter defined) being hereinafter collectively referred to as the
"Property"):


(a)    The real property located at 12441 West 49th Street, Units 11 - 18,
Wheat Ridge, CO 80234 in the County of Jefferson, as described in Exhibit A
hereto (the "Land");


(b)    All buildings, structures, improvements, fixtures and appurtenances now
or hereafter placed on the Land, and all apparatus and equipment now or
hereafter attached in any manner to the Land or any building on the Land,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment (collectively, the
"Improvements");


(c)    All easements and rights of way appurtenant to the Land; all crops
growing or to be grown on the Land (including all such crops following severance
from the Land); all standing timber upon the Land (including all such timber
following severance from the Land); all development rights or credits and air
rights; all roads, streets, alleys and other rights of way (open or proposed) to
the centerline, minerals, oil, gas, and other hydrocarbon substances and rights
thereto in, on, under, or upon the Land;


(d)    All water and water rights, whether tributary, nontributary, not
nontributary, or other groundwater that is subject to the provisions of Colorado
Revised Statutes Section 37-90- 137(4) or the corresponding provisions of any
successor statute, whether adjudicated or unadjudicated, absolute or
conditional, and all ditches and ditch rights, water wells and well rights,
State Engineer filings, well registration statements and well permits, water
taps, reservoirs and reservoir rights, springs, all decrees and pending water
court applications, and all water company and mutual ditch or reservoir company
stock, and all right, title and interest under any decreed or pending plan of
augmentation or water exchange plan, which are, have been, or may be used on or
in connection with, or appurtenant to, or located on or underlying, or in any
way associated with, the Land, with all appurtenances;
 
 
1

--------------------------------------------------------------------------------



(e)  All existing and future leases, subleases, subtenancies, licenses,
occupancy agreements and concessions relating to the use and enjoyment of all or
any part of the Land or the Improvements, and any and all guaranties and other
agreements relating to or made in connection with any of the foregoing;


(f)  All proceeds, including all claims to and demands for them, of the
voluntary or involuntary conversion of any of the Land, Improvements, or the
other property described above into cash or liquidated claims, including
proceeds of all present and future fire, hazard or casualty insurance policies,
whether or not such policies are required by Beneficiary, and all condemnation
awards or payments now or later to be made by any public body or decree by any
court of competent jurisdiction for any taking or in connection with any
condemnation or eminent domain proceeding, and all causes of action and their
proceeds for any breach of warranty, misrepresentation, damage or injury to, or
defect in, the Land, Improvements, or the other
property described above or any part of them; and


(g)  All proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.


1.2   Fixture Filing. This Deed of Trust constitutes a financing statement filed
as a fixture filing under the Colorado Uniform Commercial Code, as amended or
recodified from time to time, covering any Property which now is or later may
become a fixture attached to the Land or any building located thereon, as
extracted collateral or timber to be cut. This Deed of Trust is to be recorded
in the real estate records of the county or city and county in which the
fixtures are located. The address of Trustor, as the debtor, and of Beneficiary,
as the secured party, are as set forth in Section 7.13.


2.    THE SECURED OBLIGATIONS.


2.1    Purpose of Securing. Trustor makes the grant, conveyance, transfer and
assignment set forth in Section 1, makes the irrevocable and absolute assignment
set forth in Section 3, and grants the security interest set forth in Section 4,
all for the purpose of securing the following obligations (the "Secured
Obligations") in any order of priority that Beneficiary may choose:


(a)  Payment of all obligations of LIFELOC TECHNOLOGIES, INC. ("Obligor") to
Beneficiary arising under the following instrument(s) or agreement(s)
(collectively, the "Debt Instrument"):


(i)  A certain Loan Agreement dated as of October 29, 2014, between Obligor and
Beneficiary which provides for extensions of credit in a principal amount not
exceeding One Million Six Hundred Twelve Thousand Nine Hundred Eighty-One
Dollars and No Cents ($1,612,981.00).


This Deed of Trust also secures payment of all obligations of Obligor under the
Debt Instrument which arise after the Debt Instrument is extended, renewed,
modified or amended pursuant to any written agreement between Obligor and
Beneficiary, and all obligations of Obligor under any successor agreement or
instrument which restates and supersedes the Debt Instrument in its entirety;
 
(b)  Payment and performance of all obligations of Trustor under this Deed of
Trust;




2

--------------------------------------------------------------------------------



(c) Payment and performance of all obligations of Obligor under any Swap
Contract with respect to which there is a writing evidencing the parties'
agreement that said Swap Contract shall be secured by this Deed of Trust. "Swap
Contract" means any document, instrument or agreement with Beneficiary, now
existing or entered into in the future, relating to an interest rate swap
transaction, forward rate transaction, interest rate cap, floor or collar
transaction, any similar transaction, any option to enter into any of the
foregoing, and any combination of the foregoing, which agreement may be oral or
in writing, including, without limitation, any master agreement relating to or
governing any or all of the foregoing and any related schedule or confirmation,
each as amended from time to time;


(d) Payment and performance of all future advances and other obligations that
Trustor (or any successor in interest to Trustor) or Obligor (if different from
Trustor) may agree to pay and/or perform (whether as principal, surety or
guarantor) to or for the benefit of Beneficiary, when a writing signed by
Trustor (or any successor in interest to Trustor) evidences said parties'
agreement that such advance or obligation be secured by this Deed of Trust; and


(e) If this Deed of Trust is foreclosed, either through the Trustee or the
courts, payment of an amount equal to any prepayment fee or premium that would
be payable under the Debt Instrument if the Debt Instrument were prepaid in full
on the date of the foreclosure sale.


This Deed of Trust does not secure any obligation which expressly states that it
is unsecured, whether contained in the foregoing Debt Instrument or in any other
document, agreement or instrument.


The date on which the final payment or performance of the obligation(s) under
the Debt Instrument is due is as follows: October 29, 2039.


Notwithstanding any provision to the contrary, "Secured Obligations" secured
hereby shall not include obligations arising under any Swap Contract to the
extent that the grant of a lien hereunder to secure such Swap Contract would
violate the Commodity Exchange Act by virtue of the Trustor's failure to
constitute an "eligible contract participant" as defined in the Commodity
Exchange Act at the time such grant of such lien becomes effective with respect
to such Swap Contract. "Commodity Exchange Act" means 7 U.S.C. Section 1
et seq., as amended from time to time, any successor statute, and any rules,
regulations and orders applicable thereto.


2.2 Terms of Secured Obligations. All persons who may have or acquire an
interest in all or any part of the Property will be considered to have notice
of, and will be bound by, the terms of the Debt Instrument described in
Paragraph 2.1(a) and each other agreement or instrument made or entered into in
connection with each of the Secured Obligations. These terms include any
provisions in the Debt Instrument which permit borrowing, repayment and
reborrowing, or which provide that the interest rate on one or more of the
Secured Obligations may vary from time to time.


2.3 Maximum Amount Secured. This Deed of Trust secures up to a total maximum
principal amount of $1,612,981.00, and shall be effective to secure payment of
all advances, both obligatory and optional, up to such maximum principal amount
to the same extent and with the same effect and priority as if such total
maximum principal amount had been fully disbursed on or before the date this
Deed of Trust was recorded.


3. ASSIGNMENT OF RENTS.


3.1 Assignment. Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns to Beneficiary all rents, royalties, issues, profits,
revenue, income and proceeds of the Property, whether now due, past due or to
become due, including all prepaid rents and security deposits (collectively, the
"Rents"), and confers upon Beneficiary the right to collect such Rents with or
without taking possession of the Property. In the event that anyone establishes
and exercises any right to develop, bore for or mine for any water, gas, oil or
mineral on or under the surface of the Property, any
 
3

--------------------------------------------------------------------------------



sums that may become due and payable to Trustor as bonus or royalty payments,
and any damages or other compensation payable to Trustor in connection with the
exercise of any such rights, shall also be considered Rents assigned under this
Paragraph. THIS IS AN ABSOLUTE ASSIGNMENT, NOT AN ASSIGNMENT FOR SECURITY ONLY.


3.2 Grant of License. Notwithstanding the provisions of Paragraph 3.1,
Beneficiary hereby confers upon Trustor a license ("License") to collect and
retain the Rents as they become due and payable, so long as no Event of Default,
as defined in Paragraph 6.2, shall exist and be continuing. If an Event of
Default has occurred and is continuing, Beneficiary shall have the right, which
it may choose to exercise in its sole discretion, to terminate this License
without notice to or demand upon Trustor, and without regard to the adequacy of
the security for the Secured Obligations.


4. SECURITY INTEREST IN RELATED PERSONALTY.


4.1 Grant of Security Interest. Trustor grants to Beneficiary a security
interest in, and pledges and assigns to Beneficiary, all of Trustor's right,
title and interest, whether presently existing or hereafter acquired in and to
all of the following property (collectively, the "Personalty"):


(a) All materials, supplies, goods, tools, furniture, fixtures, equipment, and
machinery which in all cases is affixed or attached, or to be affixed or
attached, in any manner on the Land or the Improvements;


(b) All crops growing or to be grown on the Land (and after severance from the
Land); all standing timber upon the Land (and after severance from the Land);
all sewer, water and water rights, whether tributary, nontributary, not
nontributary, or other groundwater that is subject to the provisions of Colorado
Revised Statutes Section 37-90-137(4) or the corresponding provisions of any
successor statute, whether adjudicated or unadjudicated, absolute or
conditional, and all ditches and ditch rights, water wells and well rights,
State Engineer filings, well registration statements and well permits, water
taps, reservoirs and reservoir rights, springs, all decrees and pending water
court applications, and all water company and mutual ditch or reservoir company
stock, and all right, title and interest under any decreed or pending plan of
augmentation or water exchange plan, which are, have been, or may be used on or
in connection with, or appurtenant to, or located on or underlying, or in any
way associated with, the Land, with all appurtenances; and all architectural and
engineering plans, specifications and drawings which arise from or relate to the
Land or the Improvements;


(c) All permits, licenses and claims to or demands for the voluntary or
involuntary conversion of any of the Land, Improvements, or other Property into
cash or liquidated claims, proceeds of all present and future fire, hazard or
casualty insurance policies relating to
the Land and the Improvements, whether or not such policies are required by
Beneficiary, and all condemnation awards or payments now or later to be made by
any public body or decree by any court of competent jurisdiction for any taking
or in connection with any condemnation or eminent domain proceeding, and all
causes of action and their proceeds for any breach of warranty,
misrepresentation, damage or injury to, or defect in, the Land, Improvements, or
other Property or
any part of them;


(d) All substitutions, replacements, additions, and accessions to any of the
above property, and all books, records and files relating to any of the above
property, including, without limitation, all general intangibles related to any
of the above property and all proceeds of the above property.


5. RIGHTS AND DUTIES OF THE PARTIES.


5.1 Representations and Warranties. Trustor represents and warrants that Trustor
lawfully possesses and holds fee simple title to all of the Land and the
Improvements, unless Trustor's present interest in the Land and the Improvements
is described in Exhibit A as a leasehold interest, in which case Trustor
lawfully possesses and holds a leasehold interest in the Land and the
Improvements as stated in Exhibit A.
 

 
4

--------------------------------------------------------------------------------

5.2 Taxes, Assessments, Liens and Encumbrances. Trustor shall pay prior to
delinquency all taxes, levies, charges and assessments, including assessments on
appurtenant water stock, imposed by any public or quasi-public authority or
utility company which are (or if not paid, may become) a lien on all or part of
the Property or any interest in it, or which may cause any decrease in the value
of the Property or any part of it. Trustor shall immediately discharge any lien
on the Property which Beneficiary has not consented to in writing, and shall
also pay when due each obligation secured by or reducible to a lien, charge or
encumbrance which now or hereafter encumbers or appears to encumber all or part
of the Property, whether the lien, charge or encumbrance is or would be senior
or subordinate to this Deed of Trust.


5.3 Damages and Insurance and Condemnation Proceeds.


(a) Trustor hereby absolutely and irrevocably assigns to Beneficiary, and
authorizes the payor to pay to Beneficiary, the following claims, causes of
action, awards, payments and rights to payment (collectively, the "Claims"):


(i) all awards of damages and all other compensation payable directly or
indirectly because of a condemnation, proposed condemnation or taking for public
or private use which affects all or part of the Property or any interest in it;


(ii) all other awards, claims and causes of action, arising out of any breach of
warranty or misrepresentation affecting all or any part of the Property, or for
damage or injury to, or defect in, or decrease in value of all or part of the
Property or any interest in it;


(iii) all proceeds of any insurance policies payable because of loss sustained
to all or part of the Property, whether or not such insurance policies are
required by Beneficiary; and


(iv) all interest which may accrue on any of the foregoing.
 
(b) Trustor shall immediately notify Beneficiary in writing if:
 
(i) any damage occurs or any injury or loss is sustained to all or part of the
Property, or any action or proceeding relating to any such damage, injury or
loss is commenced; or


(ii) any offer is made, or any action or proceeding is commenced, which relates
to any actual or proposed condemnation or taking of all or part of the Property.


If Beneficiary chooses to do so, it may in its own name appear in or prosecute
any action or proceeding to enforce any cause of action based on breach of
warranty or misrepresentation, or for damage or injury to, defect in, or
decrease in value of all or part of the Property, and it may make any compromise
or settlement of the action or proceeding. Beneficiary, if it so chooses, may
participate in any action or proceeding relating to condemnation or taking of
all or part of the Property, and may join Trustor in adjusting any loss covered
by insurance.


(c) All proceeds of the Claims assigned to Beneficiary under this Paragraph
shall be paid to Beneficiary. In each instance, Beneficiary shall apply those
proceeds first toward reimbursement of all of Beneficiary's costs and expenses
of recovering the proceeds, including attorneys' fees. Trustor further
authorizes Beneficiary, at Beneficiary's option and in Beneficiary's sole
discretion, and regardless of whether there is any impairment of the Property,
(i) to apply the balance of such proceeds, or any portion of them, to pay or
prepay some or all of the Secured
 
5

--------------------------------------------------------------------------------



Obligations in such order or proportion as Beneficiary may determine, or (ii) to
hold the balance of such proceeds, or any portion of them, in an
interest-bearing account to be used for the cost of reconstruction, repair or
alteration of the Property, or (iii) to release the balance of such proceeds, or
any portion of them, to Trustor. If any proceeds are released to Trustor,
neither Beneficiary nor Trustee shall be obligated to see to, approve or
supervise the proper application of such proceeds. If the proceeds are held by
Beneficiary to be used to reimburse Trustor for the costs of restoration and
repair of the Property, the Property shall be restored to the equivalent of its
original condition, or such other condition as Beneficiary may approve in
writing. Beneficiary may, at Beneficiary's option, condition disbursement of the
proceeds on Beneficiary's approval of such plans and specifications prepared by
an architect satisfactory to Beneficiary, contractor's cost estimates,
architect's certificates, waivers of liens, sworn statements of mechanics and
materialmen, and such other evidence of costs, percentage of completion of
construction, application of payments, and satisfaction of liens as Beneficiary
may reasonably require.


5.4 Insurance. Trustor shall provide and maintain in force at all times all risk
property damage insurance (including without limitation windstorm coverage, and
hurricane coverage as applicable) on the Property and such other type of
insurance on the Property as may be required by Beneficiary in its reasonable
judgment. At Beneficiary's request, Trustor shall provide Beneficiary with a
counterpart original of any policy, together with a certificate of insurance
setting forth the coverage, the limits of liability, the carrier, the policy
number and the expiration date. Each such policy of insurance shall be in an
amount, for a term, and in form and content satisfactory to Beneficiary, and
shall be written only by companies approved by Beneficiary. In addition, each
policy of hazard insurance shall include a Form 438BFU or equivalent loss
payable endorsement in favor of Beneficiary.


5.5 Maintenance and Preservation of Property.


(a) Trustor shall keep the Property in good condition and repair and shall not
commit or allow waste of the Property. Trustor shall not remove or demolish the
Property or any part of it, or alter, restore or add to the Property, or
initiate or allow any change in any zoning or other land use classification
which affects the Property or any part of it, except with Beneficiary's express
prior written consent in each instance.


(b) If all or part of the Property becomes damaged or destroyed, Trustor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with sound building practices, regardless of
whether or not Beneficiary agrees to disburse insurance proceeds or other sums
to pay costs of the work of repair or reconstruction under Paragraph 5.3.


(c) Trustor shall not commit or allow any act upon or use of the Property which
would violate any applicable law or order of any governmental authority, whether
now existing or later to be enacted and whether foreseen or unforeseen, or any
public or private covenant, condition, restriction or equitable servitude
affecting the Property. Trustor shall not bring or keep any article on the
Property or cause or allow any condition to exist on it, if that could
invalidate or would be prohibited by any insurance coverage required to be
maintained by Trustor on the Property or any part of it under this Deed of
Trust.


(d) If Trustor's interest in the Property is a leasehold interest, Trustor shall
observe and perform all obligations of Trustor under any lease or leases and
shall refrain from taking any actions prohibited by any lease or leases. Trustor
shall preserve and protect the leasehold estate and its value.


(e) If the Property is agricultural, Trustor shall farm the Property in a good
and husbandlike manner. Trustor shall keep all trees, vines and crops on the
Property properly cultivated, irrigated, fertilized, sprayed and fumigated, and
shall replace all dead or unproductive trees or vines with new ones. Trustor
shall prepare for harvest, harvest, remove and sell any
 
6

--------------------------------------------------------------------------------



crops growing on the Property. Trustor shall keep all buildings, fences,
ditches, canals, wells and other farming improvements on the Property in first
class condition, order and repair.


(f) Trustor shall perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value.


5.6 Releases, Extensions, Modifications and Additional Security. Without
affecting the personal liability of any person, including Trustor (or Obligor,
if different from Trustor), for the payment of the Secured Obligations or the
lien of this Deed of Trust on the remainder of the Property for the unpaid
amount of the Secured Obligations, Beneficiary and Trustee are respectively
empowered as follows:


(a) Beneficiary may from time to time and without notice:


(i) release any person liable for payment of any Secured Obligation;


(ii) extend the time for payment, or otherwise alter the terms of payment, of
any Secured Obligation;


(iii) accept additional real or personal property of any kind as security for
any Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security; or
 
(iv) alter, substitute or release any property securing the Secured Obligations.

(b) Trustee may perform any of the following acts when requested to do so by
Beneficiary in writing:


(i) consent to the making of any plat or map of the Property or any part of it;
 
(ii) join in granting any easement or creating any restriction affecting the
Property;




(iii) join in any subordination or other agreement affecting this Deed of Trust
or the lien of it; or


(iv) reconvey the Property or any part of it without any warranty.


5.7 Reconveyance. When all of the Secured Obligations have been paid in full and
no further commitment to extend credit continues, Trustee shall reconvey the
Property, or so much of it as is then held under this Deed of Trust, without
warranty to the person or persons legally entitled to it. In the reconveyance,
the grantee may be described as "the person or persons legally entitled
thereto," and the recitals of any matters or facts shall be conclusive proof of
their truthfulness. Neither Beneficiary nor Trustee shall have any duty to
determine the rights of persons claiming to be rightful grantees of any
reconveyance.


5.8 Compensation and Reimbursement of Costs and Expenses.


(a) Trustor agrees to pay fees in the maximum amounts legally permitted, or
reasonable fees as may be charged by Beneficiary and Trustee when the law
provides no maximum limit, for any services that Beneficiary or Trustee may
render in connection with this Deed of Trust, including Beneficiary's providing
a statement of the Secured Obligations or Trustee's rendering of services in
connection with a reconveyance. Trustor shall also pay or reimburse all of
Beneficiary's and Trustee's costs and expenses which may be incurred in
rendering any such services.




7

--------------------------------------------------------------------------------

(b) Trustor further agrees to pay or reimburse Beneficiary for all costs,
expenses and other advances which may be incurred or made by Beneficiary or
Trustee to protect or preserve the Property or to enforce any terms of this Deed
of Trust, including the exercise of any rights or remedies afforded to
Beneficiary or Trustee or both of them under Paragraph 6.3, whether any lawsuit
is filed or not, or in defending any action or proceeding arising under or
relating to this Deed of Trust, including attorneys' fees and other legal costs,
costs of any sale of the Property and any cost of evidence of title.


(c) Trustor shall pay all obligations arising under this Paragraph immediately
upon demand by Trustee or Beneficiary. Each such obligation shall be added to,
and considered to be part of, the principal of the Secured Obligations, and
shall bear interest from the date the obligation arises at the rate provided in
any instrument or agreement evidencing the Secured Obligations. If more than one
rate of interest is applicable to the Secured Obligations, the highest rate
shall be used for purposes hereof.


5.9 Exculpation and Indemnification.


(a) Beneficiary shall not be directly or indirectly liable to Trustor or any
other person as a consequence of any of the following:


(i) Beneficiary's exercise of or failure to exercise any rights, remedies or
powers granted to it in this Deed of Trust;


(ii) Beneficiary's failure or refusal to perform or discharge any obligation or
liability of Trustor under any agreement related to the Property or under this
Deed of Trust;


(iii) Beneficiary's failure to produce Rents from the Property or to perform any
of the obligations of the lessor under any lease covering the Property;


(iv) any waste committed by lessees of the Property or any other parties, or any
dangerous or defective condition of the Property; or


(v) any loss sustained by Trustor or any third party resulting from any act or
omission of Beneficiary in operating or managing the Property upon exercise of
the rights or remedies afforded Beneficiary under Paragraph 6.3, unless the loss
is caused
by the willful misconduct and bad faith of Beneficiary.


Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.


(b) Trustor agrees to indemnify Trustee and Beneficiary against and hold them
harmless from all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys' fees and other legal expenses, cost of
evidence of title, cost of evidence of value, and other costs and expenses which
either may suffer or incur in performing any act required or permitted by this
Deed of Trust or by law or because of any failure of Trustor to perform any of
its obligations. This agreement by Trustor to indemnify Trustee and Beneficiary
shall survive the release and cancellation of any or all of the Secured
Obligations and the full or partial release and/or reconveyance of this Deed of
Trust.


5.10 Defense and Notice of Claims and Actions. At Trustor's sole expense,
Trustor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary and Trustee created under it, against all
adverse claims. Trustor shall give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of these
matters, or if any action or proceeding is commenced which alleges or relates to
any such claim.
 

 
8

--------------------------------------------------------------------------------

5.11 Substitution of Trustee. From time to time, Beneficiary may substitute a
successor to any Trustee named in or acting under this Deed of Trust in any
manner now or later to be provided at law, or by a written instrument executed
and acknowledged by Beneficiary and recorded in the office of the recorder of
the county where the Property is situated. Any such instrument shall be
conclusive proof of the proper substitution of the successor Trustee, who shall
automatically upon recordation of the instrument succeed to all estate, title,
rights, powers and duties of the predecessor Trustee, without conveyance from
it.


5.12 Representation and Warranty Regarding Hazardous Substances. Before signing
this Deed of Trust, Trustor researched and inquired into the previous uses and
ownership of the Property. Based on that due diligence, Trustor represents and
warrants that to the best of its knowledge, no hazardous substance has been
disposed of or released or otherwise exists in, on, under or onto the Property,
except as Trustor has disclosed to Beneficiary in writing. Trustor further
represents and warrants that Trustor has complied, and will comply and cause all
occupants of the Property to comply, with all current and future laws,
regulations and ordinances or other requirements of any governmental authority
relating to or imposing liability or standards of conduct concerning protection
of health or the environment or hazardous substances ("Environmental Laws").
Trustor shall promptly, at Trustor's sole cost and expense, take all reasonable
actions with respect to any hazardous substances or other environmental
condition at, on, or under the Property necessary to (i) comply with all
applicable Environmental Laws; (ii) allow continued use, occupation or operation
of the Property; or (iii) maintain the fair market value of the Property.
Trustor acknowledges that hazardous substances may permanently
and materially impair the value and use of the Property. "Hazardous substance"
means any substance, material or waste that is or becomes designated or
regulated as "toxic," "hazardous," "pollutant," or "contaminant" or a similar
designation or regulation under any current or future federal, state or local
law (whether under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.


5.13 Site Visits, Observation and Testing. Beneficiary and its agents and
representatives shall have the right at any reasonable time, after giving
reasonable notice to Trustor, to enter and visit the Property for the purposes
of performing appraisals, observing the Property, taking and removing
environmental samples, and conducting tests on any part of the Property. Trustor
shall reimburse Beneficiary on demand for the costs of any such environmental
investigation and testing. Beneficiary will make reasonable efforts during any
site visit, observation or testing conducted pursuant this Paragraph to avoid
interfering with Trustor's use of the Property. Beneficiary is under no duty,
however, to visit or observe the Property or to conduct tests, and any such acts
by Beneficiary will be solely for the purposes of protecting Beneficiary's
security and preserving Beneficiary's rights under this Deed of Trust. No site
visit, observation or testing or any report or findings made as a result thereof
("Environmental Report") (i) will result in a waiver of any default of Trustor;
(ii) impose any liability on Beneficiary; or (iii) be a representation or
warranty of any kind regarding the Property (including its condition or value or
compliance with any laws) or the Environmental Report (including its accuracy or
completeness). In the event Beneficiary has a duty or obligation under
applicable laws, regulations or other requirements to disclose an Environmental
Report to Trustor or any other party, Trustor authorizes Beneficiary to make
such a disclosure. Beneficiary may also disclose an Environmental Report to any
regulatory authority, and to any other parties as necessary or appropriate in
Beneficiary's judgment. Trustor further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to Trustor by Beneficiary or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of Trustor) by Trustor without advice or assistance from
Beneficiary.


5.14 Additional Provisions Relating to Condominiums. If the Property is subject
to a condominium declaration of conditions, covenants and restrictions recorded
in the office of the Clerk and Recorder of the county in which the Property is
located (the "Declaration"), the following provisions shall apply.




9

--------------------------------------------------------------------------------

(a) The provisions contained in this Deed of Trust are obligations of Trustor in
addition to Trustor's obligations under the Declaration with respect to similar
matters, and shall not restrict or limit Trustor's duties and obligations to
keep and perform promptly all of its obligations as unit owner under the
Declaration.


(b) Trustor shall at all times fully perform and comply with all the agreements,
covenants, terms and conditions imposed upon unit owners under the Declaration,
and if Trustor fails to do so, Beneficiary may (but shall not be obligated to)
take any action Beneficiary deems necessary or desirable to prevent or cure any
default thereunder. Beneficiary may also take such action as it deems necessary
or desirable to cure a default under the Declaration by Trustor or any other
party occupying the unit(s) (a "Unit Occupant") encumbered by this Deed of
Trust, upon receipt by Beneficiary from the condominium association under the
Declaration (the "Association") of written notice of such default, even though
the existence of such default or the nature thereof may be questioned or denied
by Trustor or by any party on behalf of Trustor. Beneficiary may pay and expend
such sums of money as Beneficiary in its sole discretion deems necessary to
prevent or cure any default by Trustor or a Unit Occupant, and Trustor hereby
agrees to pay to Beneficiary, immediately and without demand, all such sums so
paid and expended by Beneficiary, together with interest thereon from the date
of each such payment at the rate (the "Demand Rate") of two percent (2%) in
excess of the then current rate of interest under the Debt Instrument. All sums
so paid and expended by Beneficiary, and the interest thereon, shall be added to
and be secured by the lien of this Deed of Trust. At Beneficiary's request,
Trustor will submit satisfactory evidence of payment of all of its monetary
obligations
under the Declaration (including but not limited to rents, taxes, assessments,
insurance premiums and operating expenses).


(c) At Beneficiary's request, Trustor will submit satisfactory evidence of
payment of all of its monetary obligations under the Declaration (including but
not limited to rents, taxes, assessments, insurance premiums and operating
expenses).


(d) Trustor shall advise Beneficiary in writing of the giving of any notice to
Trustor by the Association under the Declaration of any default by Trustor as
unit owner or by a Unit Occupant thereunder in the performance or observance of
any of the terms, conditions and covenants to be performed or observed by
Trustor or such Unit Occupant thereunder, and Trustor shall deliver to
Beneficiary a true copy of each such notice.


(e) If any action, proceeding, motion or notice shall be commenced or filed in
respect of the Association in connection with any case (including a case
commenced or filed under the Bankruptcy Code), Beneficiary shall have the
option, to the exclusion of Trustor, exercisable upon notice from Beneficiary to
Trustor, to conduct and control any such litigation with counsel of
Beneficiary's choice. Beneficiary may proceed in its own name or in the name of
Trustor in connection with any such litigation, and Trustor agrees to execute
any and all powers, authorizations, consents or other documents required by
Beneficiary in connection therewith. Trustor shall, upon demand, pay to
Beneficiary all costs and expenses (including attorneys' fees) paid or incurred
by Beneficiary in connection with the prosecution or conduct of any such
proceedings. Any such costs or expenses not paid by Trustor as aforesaid shall
be secured by the lien of this Deed of Trust and shall be added to the principal
amount of the indebtedness secured hereby. Trustor shall not commence any
action, suit, proceeding or case, or file any application or make any motion, in
respect of the Declaration in any such case without the prior written consent of
Beneficiary.


(f) Trustor will use its best efforts to obtain and deliver to Beneficiary
within twenty (20) days after written request by Beneficiary, an estoppel
certificate from the Association setting forth (i) the name of the unit owner,
(ii) that the Declaration has not been modified or, if it has been modified, the
date of each modification (together with copies of each such modification),
(iii) the amount of common expenses and other assessments payable by Trustor as
unit owner


10

--------------------------------------------------------------------------------

under the Declaration, (iv) the date to which all common expenses and other
assessments have been paid by Trustor as unit owner under the Declaration, (v)
whether there are any alleged defaults by Trustor or a Unit Occupant under the
Declaration and, if so, setting forth the nature thereof in reasonable detail,
and (vi) as to such other matters as Beneficiary may reasonably request.


(g) Trustor represents and warrants to Beneficiary that as of the date hereof,
no default under the Declaration has occurred and is continuing.


(h) Trustor shall take such actions as may be reasonable to insure that the
Association maintains a public liability insurance policy acceptable in form,
amount, and extent of coverage to Beneficiary.


(i) Trustor shall not, except after notice to Beneficiary and with Beneficiary's
prior
written consent, either partition or subdivide the Property or consent to:


(i) the abandonment or termination of the condominium(s) encumbered by this Deed
of Trust, except for abandonment or termination required by law in the case of
substantial destruction by fire or other casualty or in the case of a taking by
condemnation or eminent domain;


(ii) any amendment to any provision of the Declaration, the Association's
bylaws or articles or any rules and regulations promulgated by the Association;


(iii) termination of professional management and assumption of self- management
of the Association; or


(iv) any action which would have the effect of rendering the public liability
insurance coverage maintained by the Association unacceptable to Beneficiary.


6. ACCELERATING TRANSFERS, DEFAULT AND REMEDIES.


6.1  Accelerating Transfers


(a) "Accelerating Transfer" means any sale, contract to sell, conveyance,
encumbrance, or other transfer, whether voluntary, involuntary, by operation of
law or otherwise, of all or any material part of the Property or any interest in
it, including any transfer or exercise of any right to drill for or to extract
any water (other than for Trustor's own use), oil, gas or other hydrocarbon
substances or any mineral of any kind on or under the surface of the Property.
If Trustor is a corporation, "Accelerating Transfer" also means any transfer or
transfers of shares possessing, in the aggregate, more than fifty percent (50%)
of the voting power. If Trustor is a partnership, "Accelerating Transfer" also
means withdrawal or removal of any general partner, dissolution of the
partnership under applicable law, or any transfer or transfers of, in the
aggregate, more than fifty percent (50%) of the partnership interests. If
Trustor is a limited liability company, "Accelerating Transfer" also means
withdrawal or removal of any managing member, termination of the limited
liability company or any transfer or transfers of, in the aggregate, more than
fifty percent (50%) of the voting power or in the aggregate more than fifty
percent of the ownership of the economic interest in the Trustor.


(b) Trustor agrees that Trustor shall not make any Accelerating Transfer, unless
the transfer is preceded by Beneficiary's express written consent to the
particular transaction and transferee. Beneficiary may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Beneficiary in its
sole discretion may declare all of the Secured Obligations to be immediately due
and payable, and Beneficiary and Trustee may invoke any rights and remedies
provided by Paragraph 6.3 of this Deed of Trust.


11

--------------------------------------------------------------------------------

6.2  Events of Default. The occurrence of any one or more of the following
events, at the option of Beneficiary, shall constitute an event of default
("Event of Default") under this Deed of Trust:


(a) Obligor fails to make any payment, when due, under the Debt Instrument
(after giving effect to any applicable grace period), or any other default
occurs under and as defined in the Debt Instrument or in any other instrument or
agreement evidencing any of the Secured Obligations and such default continues
beyond any applicable cure period;


(b) Trustor fails to make any payment or perform any obligation which arises
under this Deed of Trust;


(c) Trustor makes or permits the occurrence of an Accelerating Transfer in
violation of Paragraph 6.1;


(d) Any representation or warranty made in connection with this Deed of Trust or
the Secured Obligations proves to have been false or misleading in any material
respect when made;


(e) Any default occurs under any other deed of trust on all or any part of the
Property, or under any obligation secured by such deed of trust, whether such
deed of trust is prior to or subordinate to this Deed of Trust; or


(f) An event occurs which gives Beneficiary the right or option to terminate any
Swap Contract secured by this Deed of Trust.


6.3 Remedies. At any time after the occurrence of an Event of Default,
Beneficiary and Trustee shall be entitled to invoke any and all of the rights
and remedies described below, as well as any other rights and remedies
authorized by law. All of such rights and remedies shall be cumulative, and the
exercise of any one or more of them shall not constitute an election of
remedies.


(a) Beneficiary may declare any or all of the Secured Obligations to be due and
payable immediately, and may terminate any Swap Contract secured by this Deed of
Trust in accordance with its terms.


(b) Beneficiary may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver for the Property, ex parte, without notice, and
without regard to the solvency of Trustor or Obligor or any impairment to the
Property.


(c) Beneficiary, in person, by agent or by court-appointed receiver, may enter,
take possession of, manage and operate all or any part of the Property, and in
its own name or in the name of Trustor sue for or otherwise collect any and all
Rents, including those that are past due, and may also do any and all other
things in connection with those actions that Beneficiary may in its sole
discretion consider necessary and appropriate to protect the security of this
Deed of Trust. Such other things may include: entering into, enforcing,
modifying, or canceling leases on such terms and conditions as Beneficiary may
consider proper; obtaining and evicting tenants; fixing or modifying Rents;
completing any unfinished construction; contracting for and making repairs and
alterations; performing such acts of cultivation or irrigation as necessary to
conserve the value of the Property; and preparing for harvest, harvesting and
selling any crops that may be growing on the property. Trustor hereby
irrevocably constitutes and appoints Beneficiary as its attorney-in-fact to
perform such acts and execute such documents as Beneficiary in its sole
discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Trustor's name on any instruments. Trustor
agrees to deliver to Beneficiary all books and records pertaining to the
Property, including computer-readable memory and any computer hardware or
software necessary to access or process such memory, as may
reasonably be requested by Beneficiary in order to enable Beneficiary to
exercise its rights under this Paragraph.


12

--------------------------------------------------------------------------------



(d) Either Beneficiary or Trustee may cure any breach or default of Trustor, and
if it chooses to do so in connection with any such cure, Beneficiary or Trustee
may also enter the Property and/or do any and all other things which it may in
its sole discretion consider necessary and appropriate to protect the security
of this Deed of Trust. Such other things may include: appearing in and/or
defending any action or proceeding which purports to affect the security of, or
the rights or powers of Beneficiary or Trustee under, this Deed of Trust;
paying, purchasing, contesting or compromising any encumbrance, charge, lien or
claim of lien which in Beneficiary's or Trustee's sole judgment is or may be
senior in priority to this Deed of Trust, such judgment of Beneficiary or
Trustee to be conclusive as among the parties to this Deed of Trust; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under this Deed of Trust; otherwise caring for and protecting any and
all of the Property; and/or employing counsel, accountants, contractors and
other appropriate persons to assist Beneficiary or Trustee. Beneficiary and
Trustee may take any of the actions permitted hereunder either with or without
giving notice to any person.


(e) Beneficiary may bring an action in any court of competent jurisdiction to
foreclose this instrument or to obtain specific enforcement of any of the
covenants or agreements of this Deed of Trust.


(f) Beneficiary may foreclose this Deed of Trust either by judicial action or
through Trustee. Foreclosure through Trustee will be initiated by Beneficiary's
filing of its notice of election and demand for sale with Trustee. Upon the
filing of such notice of election and
demand for sale, Trustee shall promptly comply with all notice and other
requirements of the laws of Colorado then in force with respect to such sales.
The proceeds of any sale under this section shall be applied first to the fees
and expenses of the officer conducting the sale, and then to the reduction or
discharge of the Secured Obligations in such order as Beneficiary may elect; any
surplus remaining shall be paid over to such person or persons as may be
lawfully entitled to
such surplus. At the conclusion of any foreclosure sale, the officer conducting
the sale shall execute and deliver to the purchaser at the sale such
certificates of purchase or deeds or other instruments of conveyance as are
permitted in accordance with Colorado law. Nothing in this section dealing with
foreclosure procedures or specifying particular actions to be taken by
Beneficiary or by Trustee or any similar officer shall be deemed to contradict
or add to the requirements and procedures now or hereafter specified by Colorado
law, and any such inconsistency shall be resolved in favor of Colorado law
applicable at the time of foreclosure.


(g) Beneficiary may proceed under the Uniform Commercial Code as to all or any
part of the Personalty, and in conjunction therewith may exercise all of the
rights, remedies and powers of a secured creditor under the Uniform Commercial
Code. When all time periods then legally mandated have expired, and after such
notice of sale as may then be legally required has been given, Trustee may sell
the Personalty at a public sale to be held at the time and place specified in
the notice of sale. It shall be deemed commercially reasonable for the Trustee
to dispose of the Personalty without giving any warranties as to the Personalty
and specifically disclaiming all disposition warranties.


(h) Notwithstanding the availability of legal remedies, Beneficiary will be
entitled to obtain specific performance, mandatory and prohibitory injunctive
relief or other equitable relief requiring Trustor to cure or refrain from
repeating any default.


6.4 Application of Sale Proceeds and Rents.


(a) Beneficiary and Trustee shall apply the proceeds of any sale of the Property
in the following manner: first, to pay the portion of the Secured Obligations
attributable to the costs, fees and expenses of the sale, including costs of
evidence of title in connection with the sale; and, second, to pay all other
Secured Obligations in any order and proportions as Beneficiary in its sole
discretion may choose. The remainder, if any, shall be remitted to the person or
persons entitled thereto.
 
13

--------------------------------------------------------------------------------



(b) Beneficiary shall apply any and all Rents collected by it, and any and all
sums other than proceeds of any sale of the Property which Beneficiary may
receive or collect under Paragraph 6.3, in the following manner: first, to pay
the portion of the Secured Obligations attributable to the costs and expenses of
operation and collection that may be incurred by Trustee, Beneficiary or any
receiver; and, second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole discretion may choose. The remainder, if
any, shall be remitted to the person or persons entitled thereto. Beneficiary
shall have no liability for any funds which it does not actually receive.


7. MISCELLANEOUS PROVISIONS


7.1 No Waiver or Cure.


(a) Each waiver by Beneficiary or Trustee must be in writing, and no waiver
shall be construed as a continuing waiver. No waiver shall be implied from any
delay or failure by Beneficiary or Trustee to take action on account of any
default of Trustor. Consent by Beneficiary or Trustee to any act or omission by
Trustor shall not be construed as a consent to any other or subsequent act or
omission or to waive the requirement for Beneficiary's or Trustee's consent to
be obtained in any future or other instance.


(b) If any of the events described below occurs, that event alone shall not cure
or waive any breach, Event of Default or notice of default under this Deed of
Trust or invalidate any act performed pursuant to any such default or notice; or
nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed); or impair the security of
this Deed of Trust; or prejudice Beneficiary, Trustee or any receiver in the
exercise of any right or remedy afforded any of them under this Deed of Trust;
or be construed as an affirmation by Beneficiary of any tenancy, lease or
option, or a subordination of the lien of this Deed of Trust:


(i) Beneficiary, its agent or a receiver takes possession of all or any part
of the Property;


(ii) Beneficiary collects and applies Rents, either with or without taking
possession of all or any part of the Property;


(iii) Beneficiary receives and applies to any Secured Obligation proceeds of any
Property, including any proceeds of insurance policies, condemnation awards, or
other claims, property or rights assigned to Beneficiary under this Deed of
Trust;


(iv) Beneficiary makes a site visit, observes the Property and/or conducts tests
thereon;


(v) Beneficiary receives any sums under this Deed of Trust or any proceeds of
any collateral held for any of the Secured Obligations, and applies them to one
or more Secured Obligations;


(vi) Beneficiary, Trustee or any receiver performs any act which it is empowered
or authorized to perform under this Deed of Trust or invokes any right or remedy
provided under this Deed of Trust; or
 
(vii) Any notice of default and election to sell under this Deed of Trust is
cancelled.




14

--------------------------------------------------------------------------------



7.2 Powers of Beneficiary and Trustee.


(a) Trustee shall have no obligation to perform any act which it is empowered to
perform under this Deed of Trust unless it is requested to do so in writing and
is reasonably indemnified against loss, cost, liability and expense.


(b) Beneficiary may take any of the actions permitted under Paragraphs 6.3(b)
and/or 6.3(c) regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.


(c) From time to time, Beneficiary or Trustee may apply to any court of
competent jurisdiction for aid and direction in executing the trust and
enforcing the rights and remedies created under this Deed of Trust. Beneficiary
or Trustee may from time to time obtain orders or decrees directing, confirming
or approving acts in executing this trust and enforcing these rights and
remedies.


7.3 Nonborrower Trustor.


(a) If any Trustor ("Nonborrower Trustor") is not the Obligor under the Debt
Instrument described in Paragraph 2.1(a), such Nonborrower Trustor authorizes
Beneficiary to perform any of the following acts at any time, all without notice
to Nonborrower Trustor and without affecting Beneficiary's rights or Nonborrower
Trustor's obligations under this Deed of Trust:


(i) Beneficiary may alter any terms of the Debt Instrument or any part of it,
including renewing, compromising, extending or accelerating, or otherwise
changing the time for payment of, or increasing or decreasing the rate of
interest on, the Debt Instrument or any part of it;


(ii) Beneficiary may take and hold security for the Debt Instrument, accept
additional or substituted security for the Debt Instrument, and subordinate,
exchange, enforce, waive, release, compromise, fail to perfect, sell or
otherwise dispose of any such security;


(iii) Beneficiary may apply any security now or later held for the Debt
Instrument in any order that Beneficiary in its sole discretion may choose, and
may direct the order and manner of any sale of all or any part of it and bid at
any such sale;
 
(iv) Beneficiary may release Obligor of its liability for the Debt Instrument
or any part of it;


(v) Beneficiary may substitute, add or release any one or more guarantors or
endorsers of the Debt Instrument; and


(vi) Beneficiary may extend other credit to Obligor, and may take and hold
security for the credit so extended, whether or not such security also secures
the Debt Instrument.


(b) Nonborrower Trustor waives:


(i) Any right it may have to require Beneficiary to proceed against Obligor,
proceed against or exhaust any security held from Obligor, or pursue any other
remedy in Beneficiary's power to pursue;


15

--------------------------------------------------------------------------------

(ii) Any defense based on any legal disability of Obligor, any discharge or
limitation of the liability of Obligor to Beneficiary, whether consensual or
arising by operation of law or any bankruptcy, reorganization, receivership,
insolvency, or
debtor-relief proceeding, or from any other cause, or any claim that Nonborrower
Trustor's obligations exceed or are more burdensome than those of Obligor;


(iii) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Deed of Trust and of the existence, creation, or incurring of new or additional
indebtedness of Obligor, and demands and notices of every kind;


(iv) Any defense based on or arising out of any defense that Obligor may have to
the payment or performance of the Debt Instrument or any part of it; and


(v) Until the Secured Obligations have been paid and performed in full, all
rights of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including any claim or right of
subrogation under the Bankruptcy Code (Title 11 of the U.S. Code) or any
successor statute, all rights to enforce any remedy that the Beneficiary may
have against Obligor, and all rights to participate in any security now or later
to be held by Beneficiary for the Debt Instrument.


(c) Nonborrower Trustor assumes full responsibility for keeping informed of
Obligor's financial condition and business operations and all other
circumstances affecting Obligor's ability to pay and perform its obligations to
Beneficiary, and agrees that Beneficiary shall have no duty to disclose to
Nonborrower Trustor any information which Beneficiary may receive about
Obligor's financial condition, business operations, or any other circumstances
bearing on
its ability to perform.


(d) No provision or waiver in this Deed of Trust shall be construed as limiting
the generality of any other provision or waiver contained in this Deed of Trust.


(e) For purposes of this Paragraph 7.3, all references to the Debt Instrument
shall also include any instrument or agreement executed by Obligor subsequent to
the date of this Deed of Trust which is secured by this Deed of Trust in
accordance with the provisions of Paragraphs 2.1(c) and 2.1(d).


7.4 Merger. No merger shall occur as a result of Beneficiary's acquiring any
other estate in or any other lien on the Property unless Beneficiary consents to
a merger in writing.


7.5 Joint and Several Liability. If Trustor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Trustor's obligations under this Deed of Trust.
 
7.6 Applicable Law. This Deed of Trust shall be governed by the laws of the
State of Colorado.




7.7 Successors in Interest. The terms, covenants and conditions of this Deed of
Trust shall be binding upon and inure to the benefit of the heirs, successors
and assigns of the parties. However, this Paragraph does not waive the
provisions of Paragraph 6.1.


7.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS DEED OF TRUST OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES
 
16

--------------------------------------------------------------------------------



THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DEED OF TRUST AND
THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.


7.9 Interpretation. Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa, and
each gender will include any other gender. The captions of the sections of this
Deed of Trust are for convenience only and do not define or limit any terms or
provisions. The word "include(s)" means "include(s), without limitation," and
the word "including" means "including, but not limited to." The word
"obligations" is used in its broadest and most comprehensive sense, and includes
all primary, secondary, direct, indirect, fixed and contingent obligations. It
further includes all principal, interest, prepayment charges, late charges, loan
fees and any other fees and charges accruing or assessed at any time, as well as
all obligations to perform acts or satisfy conditions. No listing of specific
instances, items or matters in any way limits the scope or generality of any
language of this Deed of Trust. The Exhibits to this Deed of Trust are hereby
incorporated in this Deed of Trust.


7.10 In-House Counsel Fees. Whenever Trustor is obligated to pay or reimburse
Beneficiary or Trustee for any attorneys' fees, those fees shall include the
allocated costs for services of in-house counsel to the extent permitted by
applicable law.


7.11 Waiver of Marshaling. Trustor waives all rights, legal and equitable, it
may now or hereafter have to require marshaling of assets or to direct the order
in which any of the Property will be sold in the event of any sale under this
Deed of Trust. Each successor and assign of Trustor, including any holder of a
lien subordinate to this Deed of Trust, by acceptance of its interest or lien
agrees that it shall be bound by the above waiver, as if it had given the waiver
itself.


7.12 Waiver of Homestead. Trustor hereby abandons and waives all claims of
homestead on the Property and does hereby forever release and discharge the
Property from any and all claims of homestead.


7.12 Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and in no way affect the validity of this Deed of Trust
except that if such provision relates to the payment of any monetary sum, then
Beneficiary may, at its option, declare all Secured Obligations immediately due
and payable.


7.13 Notices. Trustor hereby requests that a copy of notice of default and
notice of sale be mailed to it at the address set forth below. That address is
also the mailing address of Trustor as debtor under the Uniform Commercial Code.
Beneficiary's address given below is the address for Beneficiary as secured
party under the Uniform Commercial Code.


Addresses for Notices to Trustor:
 
LIFELOC TECHNOLOGIES, INC.
12441 West 49th Ave Unit 4
Wheat Ridge, CO 80033
 

 
17

--------------------------------------------------------------------------------

Address for Notices to Beneficiary:


Bank of America, N.A.
Doc Retention Center
CT2-515-BB-03
70 Batterson Park Road
Farmington, CT 06032






 
 
IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date first
above written.
 
 
TRUSTOR:
 
LIFELOC TECHNOLOGIES, INC.


By: /s/ Barry Knott                      (Seal)
Barry Knott, President/CEO
 


 


18

--------------------------------------------------------------------------------



ACKNOWLEDGMENT


STATE OF COLORADO                    )
) ss.
COUNTY OF                                        )


The foregoing instrument was acknowledged before me this day of _______, 2014 by
Barry Knott as President and CEO of LIFELOC TECHNOLOGIES, INC., a Colorado
corporation.


Witness my hand and official seal.


My commission expires: ___________________
 
___________________________
Notary Public
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO DEED OF TRUST




Exhibit A to DEED OF TRUST executed as of October 29, 2014, by LIFELOC
TECHNOLOGIES, INC. as "Trustor" to the Public Trustee of Jefferson County, as
"Trustee," for the benefit of Bank of America, N.A., a national banking
association, as "Beneficiary."






Legal Description



[image00029.jpg]


 




Street Address
 
12441 West 49th Street, Units 11 - 18, Wheat Ridge, CO 80234
 
 
 
 
20